Exhibit 10.12.1
 [arotech.jpg]
 
 
 
 
 
Robert S. Ehrlich
Chairman and Chief Executive Officer
 
Arotech Corporation
 
 


 
1229 Oak Valley Drive
Ann Arbor, Michigan 48108
Tel:  (800) 281-0356   Fax:  (734) 761-5368
http://www.arotech.com
Nasdaq Global Market: ARTX
Writer’s direct dial: +972-2-990-6612
Writer’s direct fax: +972-2-990-6688
Writer’s e-mail: ehrlich@arotech.com

 
April 9, 2009


Mr. Thomas J. Paup
c/o Arotech Corporation
1229 Oak Valley Road
Ann Arbor, Michigan 48108
 
Dear Tom:
 
Re:           Your Employment Agreement dated April 14, 2008
 
In connection with your amended and restated employment with Arotech Corporation
dated April 14, 2008 (the “Company”), we wish to amend the above-referenced
employment agreement between you and the Company (the “Agreement”) in certain
respects. All capitalized terms used and not otherwise defined herein shall have
the meanings ascribed to such terms in the Agreement.
 

 
1.  
The first sentence of Section 5 of the Agreement is hereby deleted in its
entirety, and in place and stead thereof the following language is hereby
inserted:

 
“This Agreement shall be for a period of four years (the “Term”). Any failure of
the parties to extend the Term of this Agreement or to enter into a new
employment agreement on or before January 31, 2012 shall hereinafter be defined
as a “Non-Renewal.”
 
 
2.
Throughout the Agreement. any and all references to the “Initial Term” or to an
“Additional Term” shall be deemed to be references to the “Term.”

 
 
3.
The following new subsection 5(d) is hereby inserted:

 
“(d)           In the event of a termination due to Change of Control, all of
the Executive’s stock options, whether or not they have yet vested, shall
immediately vest and shall be extended for a period of the later of (x) the
expiration date thereof, and (y) the second anniversary of such Change of
Control, and all of the Executive’s restricted stock shall immediately become
unrestricted and freely tradable (subject to applicable securities laws). In the
event of termination due to any other reason except for Termination for Cause,
the Executive’s then-vested stock options shall be extended for a period of the
earlier of (x) the expiration date thereof, and (y) two years after such
termination. For the avoidance of doubt, it is hereby clarified that if the
Executive’s employment is terminated by the Company other than for the reasons
set forth in subsection (b) above, including without limitation a Non-Renewal,
the Executive will be entitled to be paid upon Termination, in addition to and
not instead of all accrued compensation and all other compensation due to the
Executive pursuant to the provisions of Section 5(c) above, all Base Salary that
the Executive would have been paid through the end of the Term but for the
termination.”
 
 
4.
Pursuant to the terms of the Agreement, your Base Salary is supposed to be
increased by 6% each year to take account of inflation (irrespective of the
actual inflation rate). You hereby agree to waive this increase in respect of
2009. Notwithstanding this waiver and any future waiver of this 6% increase,
your “Base Salary” for purposes of determining compensation upon Termination
shall refer to the higher of (i) your actual monthly Base Salary at the highest
rate in effect at any time within the ninety (90) day period ending on the
Termination Date, and (ii) what your Base Salary at the Termination Date would
have been had you not waived the 6% increase(s) referred to above.

 
 
5.
In all other respects, the terms of the Agreement will govern the relationship
between us.

 
If the foregoing is acceptable to you, kindly sign this letter in the space
provided for your signature below, whereupon this letter will become a binding
amendment to the Agree­ment.
 
Sincerely yours,
 
AROTECH CORPORATION


By:_________________________________
Robert S. Ehrlich
Chairman and Chief Executive Officer
 
ACCEPTED AND AGREED:
 
___________________________
Thomas J. Paup
 